DETAILED ACTION
Claims 1-7, 9-17 and 19-22 are pending.  Claims 8 and 18 have been canceled.  Claims 21 and 22 have been added.  Claims 1, 9, 11, 16, 17 and 19 have been amended.  Claims 1-7, 9-17 and 19-22 are allowed.
The instant application has provisional application No. 62/779,872 filed on 12/14/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.

Allowable Subject Matter
Claims 1-7, 9-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

O’Malley1, Ma2 and Onomura3.

O’Malley teaches a user able to drag a 3D model from a window using a pointing device and drop the part in the modeling portion of a window generated by CAD modeling software (Paragraph 37).

Ma teaches replacing a first base URL pointing to an original CDN with a second base (Paragraph 120).

Onomura teaches a file name having a first extension, the first file including a first main image data created for recording based on a main image and creating a second file with a file name having a second extension different from the first extension (Paragraph 14).

The prior art of record does not expressly disclose:
“retrieving, by the first application and in response to the drag and drop event, a second resource based on the generated second resource identifier, wherein the second resource comprises information in the second file type that corresponds to the first product,”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.



It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 Patent Application Publication No. 2004/0250236
        2 Patent Application Publication No. 2014/0229976
        3 Patent Application Publication No. 2009/0172011